558
                                       :
                                       :




         OFFICE   OF THE AmORNEY       GENERAL          OF TEXAS
                              AUSTIN




Honorably t. I. Cuanlqbaa
county Auditor
mruro     county
ComIwlla,    ‘Psur




                                                     8t8tUt88,      l’erd8   l8
fO11OV81
                                    88iOXber8        COUPt8       Of lll
                                                 8    popuatlaa        of
                                             ) lllhabitlntr,
                                              (78,000)     in-
                             0 the la8t preaedlag     ?eder81
                             her8 18 loorted   no Court of
                             ve the parer @ad authority,
                         8a order for th8t purpo8e, to pro-
                          8ad ertablirh  a oouaty bV ll-
     brary.
           "Sec. 2.  Fm’tho put'pore Of 88tabli8hhing
     ~County law Librarier'    8fter     the entry of suah order,
     there 8hall be taxed,    aolleated,      lrul paid a8 other
     ao8t8 for the swa of One Dollm          ($1) In each 0888,
     01~11 or ariminel,    exoept rult8     r0r delinquent taxe8,
                                           4
Ilonor8ble    X, Y. CUR,              page 0


      herealter   fllod    la every County or Li8trZat   Court;
      prwided,    hovover,    th8t In ao event 8hall the amn-
      ty be liable     for r* 008f8 in 8nr Calme. Such Colta
      rho11 be collected      by the Clerk8 of the rerpeatlve
      Court.8 In sclld eountler    8nd pld   by reld Clerk to the
      County       Trersurer to be kept by 8816 Tre8rucer ln 8
      roprato        fund to be knowa a8 tb8 tCouaty l&r Li-
      bruf      rupb.’Such fuad 8hall be ldalnl8tered   by
      88Id Court8  for th8 pwabre     rrrd rutaten8aue oi 8 lau
      llbrarg in a convenI8nt rnd 8aoe88ible pleoe, and
      uld   tuad ahall not be ured iOr 8ny other purpore.

           %a.    3.   8ald couPt8 8r8 gxuctod 811 neoea-
      rary power 8nd 8uthOrltJ   to Jneke this kct effeotlre,
      to pake rcaaonable   ruler in regard to raid llbr8ry,
      8ad the use of the book8 th e r eolqd  f,to carry out
      thm taras      and provlafotu     of thFa,htt."

          Xa va r Cor ountylo o o r d htog the lrrt F8deral Census
her a po~ulatlon  of 51,308 and ha8 no Court of Clvll        kppealr
loaated Vlthla it8 bOurhrle8~     8Iiy WtbOritf    the dl8trlCt    and
COU8ty    clerk8     Of Bav8I'FO County &XJ8S.e88 to Chal'ge tbi8 Oae
Collar  (#l.OO)       fee 18 tolely  by virtue  of Artlale   1?02b-2,
8 upr8.

               The rodent aa8e of Ex Parta Carson (Tax. Cr. a.),
 159 Y. Y. (2d) 126, held that 8 rtrtuta             providlag     for the as-
 s61185ent of One CO118r ($1.00)          am coat in cfl5ln8l       c8ser for
 co~rrty law library       fund Ye8 uaCon8titutloMl          end thU8 could not
 ie&ltlm8tely      be arses8ed and aollected        8a a0 item OS cart 1n a
 orinln41     actfon.    The ree8on8 ret farthvere         that the partlwlm
 rtatuts    contravened     the oon8tltutloBel      lnblbltioa     lgein8t eneci-
 zent of local       or spcclal    lava regalatlag cwaty        a2falr’s   or vhere
-8 general     law could be rsde appllcabloj         that the item of one
 dollar   taxed ex coat8 ror lm lib-               fund 18 neither neceI-
 racy nor lnaldental        to the trial    of 8 CrlmlMl       Care, urd i8
 not l lo g itlR 8te itool to be 80 t8X8d; and,           that to 80 tax
 rgiiin8t 8 defendent        In 8 orlminal   c88e in aeverel       oountiea   8ad
 not   tax ln other aountle8        where 8 derendant      ~18 ooavlcted     of
  the 8eld oft8r#e,      vauld be 8 di8orilaiMtloa         uhloh the law do08
 not reaognlre       or toler8te.      mU8,   there aon be no legitimate
 888e8SZWl3t ti CrlaLnrf         C88e8 Of OM doll8r       under ally of OUl'
  ~$enc     Itatutes    dealing    vltb 8uch 8 tax for 8 oouaty llbrrry
      .
ikmoreble        lt. Y. Cuuuinghua,                      pew    3


                 UC le                                 th4t
                                     o f th e Cp fa fo n           the reeaoa8 a p p             lied1~ th e
krron    ea8e not rolcly                     pectlaent          to crlralnel lotmb8               lre equal-
ly applicable    to Slllt8                   Of 8 OlVll             Mture.         Such a t8r      18 In OCR
oplnlou not l logitlwre  charge                                on the lJ.tlgent8           to a alvtl
8ult.  UC quote from the Carsoa                                am4 sa follove;
                  I On ens ride   ths OOUPt8 take the view
      thaC t&e*oirtr nay be taxed aa l gzo c ltm        bo-
      CaU80 the caner 18 ured 2a the ret&b f”1sbmeat cad
      uiatenanne   of o law llbra     uhlah,  it i8 8t8tO6, :8
      8 lccgltimte  charge on tbo 7 ttLganL8.    Ve ilnd our-
      relter   uneble to 8ecopt tb8t pleu.         Juoh reasoalngt
      vould lerd into fields       of expetilturer    vbleh ryy a8
      wall l.aalude the eo8t of tbs aorut houu8,            the euto-
      robilee   ubfcb of~loerr     u8e to lpprehend arie.laal8
      4~2 evua the rcSd8 upoa which they ride.            If 8OZ+
      thlng.so    remote a8 a lau library      say bo properly
      charged to ths lltlgant       on the theory that St better
      prepare8    th8 aourte and the attorneys       Par the pertarm-
      4naO Of their     d,uth?r, it OCaUT8 to U8 that      Ye nQ.ht
      ae logically     tax an Zten of coat fm tha eduoatloa
          Of 8UCh         lttOFZXCy8 Uid            jUC@ea W&d even                the O&d-t8
      of the sohoolr uhloh they rttend.      f48ny other illur-
      tr8tlona   sight be u8ed 8pproprhtely     to rhov ths
      fallaoy  of ouch contentfoa   end the inevlteble   rcault
      that lltl.@btlnXa la the OOlZTt8 vould be plrohlb%tlve.
      Ye, therefore,   conolube,  a8 8evor41   6t8tea h4vs,
          th8t    the         tax imposed by ths bill                     i8 not     aad oaanot
          be lo~loally                conridered          a proper item            of oort la
          litigation,                partlaulmly           ia ormla41           088e8,~

                 hPtjOle              111,   %JOtiOA 5;6 Of the c~UStmIt~OZI                       Of &X88,
1a put,          provides ls So1bv81

           9he Iagf818ture   8hall not,                                   excupt     a6 other-
      Vi84 provided  in thl8 Cm8titUtim,                                      p?tSS ang bC81
      or rp6al81 law, eUthOri8lngr
            *. . . .

                  URoguleting                the   sSf8Ira          of   CouatUir.     .   . .

                  I
                      .   .    . .
                       “Re$ulatlng                       t&a paotloe       . . .       brforo    6owt8.
            .    . .

                       I
                           .   .       . .


             oAnb & 811 other 08868 uhere 8 @nerrl   l&u cul
        be mada lpplleable, 00 looal or special l~v abell be
        6MOt6d.                    .     .    .”

                       It l66m8                  r6w     6611 66ttlad             tb8t before           St8tUt6.
vhlch           CO Mt          h8Ve          I     g6Zk6r818&pliO8tiOZl            CM b6        8U8t8lMd               8i not
being    6 1oC81 O? 8peO181 18Y, tbs Ol888ifiO8tiOlS           ll6d   mU8t  not
be one 8rbitITW~ly          adopted upon a gvoutul vhlch h88 no founda-
tion in diffara~ad          Of 81tU8tlOXa Of the COuW,i@8 placed In dlf-
rsrent    ~188668;      that there muxt b6 8om6 r888OMb1e relation,          k6-
tVU6n    thair EitU6tioD        8Pd ths pU?p6868       Obj6Ot8
                                                  clll~!           t0 be ob-
tPiaa66j    and,   tbrt    thier6 mu8t b6 ramething vhioh in IO= mason-
able dog06       EdJ$ 8OOOUZktiOr the 8lt8bli8hment        Of tb686 C18886:.
Rlllar    v. El P880 County, 150 3. Y. (26) 1000 (Sup. Ct.),               and
8uthorltles      cited     thercla.
                          abova r6880nlng,
                       Follovlng              va do not bellevs
                                                   the
th6r6           6XiOt8               fOr th6 0~88ifi68tlOIb
                               iOgitiEt6t6
                          gPOUd8                              8OUght
ln h'tlOl0 1702b-2,   SUprr.   Th6r6 8r6 OIL1 tW0 &POund8     m
vhlch the 8rtlol6   under uonslder8tlon    OOUf d bs uld   to be a
rea8oMble  01888iflC8tbQ.      mm86 ara that     l6886r tho popalA-
tion the mor6 ~63 r0r 8 oounty llbr8ry,      or greater th6 popu-
lation the p6at6r   the need for 8Wh 8 llbrur.    we do not bt-
11CV6 8 pOpUl8tiOai br8ok6t 18 8 re88OMbk   Ol888ifi66tiQS& Or
&?OURd           for       8   8t8tUt6               Of    th0   MtUW      UNhr        C=8i&F8tiOB.                    ft         18
jU8t        88     neOe888rJ                  t0
                                          libr8q    iII COWti68 Or
                                                    h673     8   COuOtT
86611 pDpU&tlOK%     88 in OOUUti68    Oi gp'68t pOpU&tkUh,      fCW  in-
8Ofll' 88 8 litig8nt    18 OOllQ6F~c;d. tbore    18 jU8t 88 IOUChXAeCd
t&i& bL8 01868 be iXIpWti8llJ       8nd rffloira~      coa8idrrad    vheth-
82 th6 COUUtr h88 8 PO~UbtiOIk Of lo,oo~ Or 310,003, 8d COA-
oer8slg  tba 8am6 ?688Oalq      8ppllcr.
                        Coaocdiap,                hovaver,    the population brrok6t                          1s   8
r668OMb~6                  @‘Ound             Of  01888iflCatiOlX   1A thl8 &WtialdU                               bCiC6IAt,
but 8till                iirEI1J             COnvinOed     t0 the OODtrUJ,   Ye U6                      8till        Of th6
OpiniOn            thd         the           8t8tUt6        uDd6r    CO&I6iC6?8tiIXI          5U8t     i811     68          be-
-       8       lOOA        3X' 8p6C181 18U. The F668iX~ for                                thl8      i8 th8t the
L6glxlatuP8                 ha8 not been UILifoW Or CWi8t6&lt                                   irr    th6 Cl6881-
floation.                  If the grokllld iOr fh6 01888ifiCiRtiOn                                   18 th6 @6atCr
Honor8ble II. Y. C~iuxlngb8m,      plgee 5


th6 pOpUl6tiOIi, th6 &r88t6r th6 tA66d for COUlitTlibr8r160, than
vhy ItOp 8t OOWti68 Vho86 &WpUl8tiW 18 OV6f 78,000.             It   18
tlW6, APtlo      17026, R6rl86d ClTi1 St8tUt68,     inolUd68 OOUAti68
Of 80,000 t0 225,000,     but 80 f8r 88 pOpti8tiOA Ol688ffiO8tlOA,
V6 hV6 00 8rti6168      d68lin(( in thi8 re8p6Ot vZth OOlUlti68      Of
larger popul6tion.      If the @'OUlld for 01*88ifi@8tiOR     18 tht
1688 th6 pOpUl8tiW the mOP6 XL668 tb6l'e i8 iOr 8 llbr8ry,          tbbn
VhJ h68 the tigi8lZtllF6     not pPOV:ded for librule8     in OOUAt168
UAd6r 50,000.     ti othsr vOrd8, the hgi8bltW6        ha8 not fO1lOUed
8 uniform 94tterA in it8 Ol688iflO8tlOA.        It V89 for th18     C68-
8OIk tb8t  th6 SUPr6Ill6 COUl't iA &X8l' 0OUAty V. m,         u8 T6X.
223, 97 9. W. (26) 467, held 6 populZtlon       brakket rtatute      U-
OOA8titUtiOA81 88 being 6 10081 Or 8p6C161 UV. w6 qUOt6 th6F6-
trOXl 88 fO1lOV8   I
              ”       thl8 COWt r6OOgniC6'.? that 8Ub8t8ILt161
     differ&i        tn populotloAZ       of 00unt1es OOUlQ be Md6
     8 b6818    Of 16@8l&tiOn       fiXlly     OGJIQ6W6ttOIIOf Offl-
     cer8, on the theory,        88 the Court clearly          raOO@Z6d
     th8t th6 vork devo1viAg          Upon 6n officsr       Vas in 80ms
     degrae proportionste         to the popu~tion         Of ths oountg.
     Thlr h8s frequ&ltly        bean r6OOgAiZ6d by eOurt8 88
     ometlng,a      8ufflolsnt     dlstlnotion       to juatlfy   8 larger
     oompenration     for   0oUAty offloer8        in oouAtle8 hZviAg
     8 18rg6 population        88 oomp6zad vlth CoaqmlZZtloA to
     like   OffiOer8 in OOWlti68 bYiAg 8 Snul11 pCtptitiOll.
     Converrely,     va think    lt true th8t if :he Legirlrture
     ignore8 the obvlour        faot that tha vork of oounty of-
     floerr    18 proportlon6te       to population      8nd 0188~168
     OOOAtie8 in such VSy that the O~n86tiOn                    Of Off1061'8
     of a oountJ h6vlng 6 18rge pOpUl8tiOU 18 fixed far
     belov the oaapeneatloa         allowed     like officer8     f.n
     SllIZ11 OOUJlti68, 8uoh 8CtiOn 8WLUlt8 t0 fi.Xm                a
     ol888iflo8tloA       which 1.8 arbitrary        and vhlch h6s no
     trU6 f616~8AOy t0 the purpO8e Of the i6gixlAtiOiL
      . . .
          In 0E;lnlon No. O-4439 thlr department   held Artiola
17026, VeFAOA'8 Texas civil  St8tUt68,   ZA WtiC10 81Zi1til' t0 th6
OAO Under ei8OW8iOJZA, UnOOAstitUtioA61.    we 6AOlo86 8 OOyy
theraof.
               It lr th6r6fOr6  th6 OplniOA Of thir departlaent           th6t
the di8triOt      6Ad county olerkr  of Nwarro  County oan not
        ’
I   ’




        Eonorabla   '1. Y. Cunn~,       pago 6



        l~gltlutely       tax as oostr in 0rlnLnrl   and civil caaea          a One
        Dollar    ($1.00)    library tee as provided  for in Artlols          1702b-2,
        rupra   .

                                                      Very   truly     your

                                                 ATTORNEYQWERAL OF TEXAS



                                                              Robert     0,   Koch
                                                                       A8sl8tant
        ROILtdb
        Bnoloaure